Citation Nr: 0737261	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of left foot fracture with 
history of bunionectomy and hallux valgus repair.

2.  Entitlement to a compensable disability rating for hallux 
valgus and bunion of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to August 
1982, from March 1988 to September 1988, and from February 
1993 to June 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking increased disability ratings for his 
service-connected residuals of left foot fracture with 
bunionectomy and hallux valgus repair and for hallux valgus 
and bunion of the right foot.  He alleges that these 
conditions are manifested by severe pain, weakness, periodic 
swelling, instability and loss of propulsion.

The fulfillment of the statutory duty to assist includes a 
duty to conduct a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
The veteran's most recent VA examination of the feet was 
conducted in February 2003.  The veteran, and his 
representative, has alleged that his bilateral foot disorders 
have worsened since that examination, and that the current 
medical evidence of record fails to provide an accurate 
depiction of the veteran's bilateral foot disorders.  
Specifically, in an April 2004 statement, the veteran alleges 
that his bilateral foot disorders result in a loss of balance 
and propulsion due to instability and pain.  In a May 2005 
statement, he indicated that if he is on his feet for any 
length of time the pain increases to the point that he is 
unable to do any activities.  The veteran's representative in 
a Brief dated in April 2007, states that the last VA 
examination was performed four years ago, and "clearly does 
not depict the current severity of the appellant's 
condition."


Under these circumstances, the Board finds that the RO should 
scheduled the veteran for a new VA examination of the feet to 
determine the current severity of his service-connected 
residuals of left foot fracture with bunionectomy and hallux 
valgus repair and for hallux valgus and bunion of the right 
foot.  See Snuffer, 10 Vet. App. at 403; Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).  The RO, with the 
assistance of the veteran, should attempt to obtain updated 
medical treatment records relating to each of these 
conditions.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his service-connected residuals 
of left foot fracture with bunionectomy 
and hallux valgus repair and for hallux 
valgus and bunion of the right foot since 
July 2005.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current severity of his service-
connected residuals of left foot fracture 
with bunionectomy and hallux valgus 
repair and for hallux valgus and bunion 
of the right foot.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should obtain 
a detailed history and record the 
veteran's complaints in full.  Complete 
clinical findings should be reported.  
The extent of any functional loss of the 
feet due to weakened movement, excess 
fatigability, incoordination, or pain on 
use should be noted.  The examiner should 
also state whether any pain claimed by 
the veteran is supported by adequate 
pathology and evidenced by his visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range of motion loss 
and function, with specific findings made 
regarding range of motion of the various 
joints of the veteran's feet and ankles, 
to include the extent to which that 
motion deviates from normal.  The report 
prepared should be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

